Citation Nr: 1141506	
Decision Date: 11/08/11    Archive Date: 11/21/11

DOCKET NO.  04-24 659	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York



THE ISSUE

Entitlement to service connection for granuloma annulare, to include as due to a claimed undiagnosed illness.



REPRESENTATION

Veteran represented by:	James G. Fausone, Attorney



WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

S. Finn, Associate Counsel


INTRODUCTION

The Veteran had active military service from December 1990 to June 1991.  He also had extensive service in the Reserve until February 1997 when he retired.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from both a November 1998 and a June 2000 rating decision.

In May 2007 and October 2008 the Board remanded the issue on appeal to the RO, via the Appeals Management Center (AMC) for further development.

The Veteran testified at a hearing before the undersigned Veterans Law Judge in January 2007.  

In a decision promulgated in August 2009, the Board denied the Veteran's claim.  

By an Order, dated January 2010, the United States Court of Appeals for Veterans Claims (Court) granted a Joint Motion, vacating the August 2009 decision and remanding the matter to the Board for additional consideration.


FINDINGS OF FACT

1.  The Veteran is not shown to have served in Southwest Asia during the period of the Persian Gulf War.

2.  The Veteran is not shown to have manifested complaints or findings referable to granuloma annulare during his period of active service or for several years thereafter.  

3.  The Veteran is not found to have presented credible lay assertions sufficient to establish a continuity of symptomatology referable to the claimed granuloma anulare following his period of deployment during active service.  

4.  The currently demonstrated granuloma annulare is not shown to be due to the exposure to hazardous materials in connection with his duties while deployed during his period of active service in the Persian Gulf War or another event or incident of the Veteran's active service or any period of active duty for training.  


CONCLUSION OF LAW

The Veteran's disability manifested by granuloma annulare is not due to disease or injury that was incurred in or aggravated by his period of active service or any period of active duty for training.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist


VCAA (Veterans Claim Assistance Act), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126, was signed into law on November 9, 2000.  Implementing regulations were created, codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326.

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence that the claimant is expected to provide.  The Board notes that a "fourth element" of the notice requirement, requesting the claimant to provide any evidence in the claimant's possession that pertains to the claim, was recently removed from the language of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. Reg. 23,353-356 (April 30, 2008).

In July 2001, after the rating decision on appeal, the RO sent the Veteran a letter informing him that to establish entitlement to service-connected compensation benefits the evidence must show credible supporting evidence of a disease or injury that began in or was made worse during service, or that there was an event in service which caused injury or disease; a current physical or mental disability; and a relationship between the current disability and an injury, disease or event in service.

The Veteran was afforded time to respond before the RO issued the May 2004 Statement of Case (SOC).

The Board accordingly finds that the Veteran has received sufficient notice of the information and evidence needed to support his claim and has been afforded ample opportunity to submit such information and evidence.

The July 2001 and June 2007 letter satisfy the statutory and regulatory requirement that VA notify a claimant, what evidence, if any, will be obtained by the claimant and what if any evidence will be obtained by VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).

The letters advised the Veteran that VA is responsible for getting relevant records from any Federal Agency including medical records from the military, VA hospitals (including private facilities where VA authorized treatment), or from the Social Security Administration.  

The letters also advised the Veteran that VA must make reasonable efforts to help the Veteran get relevant records not held by any Federal agency, including State or local governments, private doctors and hospitals, or current or former employers.

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United States Court of Appeals for Veterans Claims (Court) held that proper VCAA notice should notify the Veteran of: (1) the evidence that is needed to substantiate the claim(s); (2) the evidence, if any, to be obtained by VA; (3) the evidence, if any, to be provided by the claimant; and (4) a request by VA that the claimant provide any evidence in the claimant's possession that pertains to the claim(s).  As explained, the first three content-of-notice requirements have been met in this appeal.

On April 30, 2008, VA amended its regulations governing its duty to provide a claimant with notice of the information and evidence necessary to substantiate a claim.  See 73 Fed. Reg. 23,353 (Apr. 30, 2008).

Importantly, the third sentence of 38 C.F.R. § 3.159(b)(1), which stated that "VA will also request that the claimant provide any evidence in the claimant's possession that pertains to the claim, "was removed."  This amendment applies to all applications for benefits pending before VA on, or filed after, May 30, 2008.  Pelegrini also held that the plain language of 38 U.S.C.A. § 5103(a), requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," the Secretary receives a complete or substantially complete application for VA-administered benefits.  In that case, the Court determined that VA had failed to demonstrate that a lack of such pre-adjudication notice was not prejudicial to the claimant.

As indicated, in the matters now before the Board, the documents fully meeting the VCAA's notice requirements were provided to the Veteran after the rating action on appeal.  However, the Board finds that any arguable lack of full pre-adjudication notice in this appeal has not, in any way, prejudiced the Veteran.

The Board notes that the Court has held that an error in the adjudicative process is not prejudicial unless it "affects a substantial right so as to injure an interest that the statutory or regulatory provision involved was designed to protect such that the error affects 'the essential fairness of the [adjudication].'"  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

The Board finds that, in this appeal, any delay in issuing section 5103(a) notice was not prejudicial to the Veteran because it did not affect the essential fairness of the adjudication, in that his claim was fully developed and readjudicated after notice was provided.  

As indicated, the RO gave the Veteran notice of what was required to substantiate the claim on appeal, and he was afforded an opportunity to submit such information and/or evidence.

Hence, the Board finds that any failure on VA's part in not completely fulfilling the VCAA notice requirements prior to the RO's initial adjudication of the claims is harmless.  See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Cf. 38 C.F.R. § 20.1102.

More recently, the Board notes that, on March 3, 2006, during the pendency of this appeal, the Court issued a decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim (Veteran status, existence of a disability, connection between the Veteran's service and that disability, degree of disability, and effective date pertaining to the disability).

In this appeal, the first Dingess element (Veteran status) is not at issue, and as noted above the July 2001 letter advised the Veteran of the second and third Dingess elements (existence of a disability and connection between the Veteran's service and that disability).

In regard to fourth and fifth Dingess elements (degree of disability, and effective date pertaining to the disability), the RO advised the Veteran of these elements in a March 2006 letter.  Therefore, there is accordingly no possibility of prejudice to the Veteran under the notice requirements of Dingess.

The Board also notes that there is no indication whatsoever that any additional action is needed to comply with the duty to assist the Veteran in connection with the claim on appeal.

The Veteran's service treatment records and post-service VA medical records have been associated with the claims file.  Neither the Veteran nor his representative has identified, and the file does not otherwise indicate, that there are any other VA or non-VA medical providers having existing records that should be obtained before the claims are adjudicated.  

The Veteran was afforded VA examinations in March 1997, December 1997, and March 2008; in addition, the Board also had the claims file reviewed by a VA medical expert, who gave an opinion in July 2009 and an addendum opinion in May 2011.

The Veteran was afforded a hearing before the undersigned Veterans Law Judge in January 2007.  Under these circumstances, the Board finds that the Veteran is not prejudiced by the Board proceeding, at this juncture, with an appellate decision on the claim of service connection for granuloma annulare.


II.  Service Connection for Granuloma Annulare

The Veteran contends, in part, that his skin condition is due to conducting post-mortem examinations on soldiers from the Persian Gulf.

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during a Veteran's active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there must be: medical evidence of a current disability; medical evidence, or in some cases lay evidence, of in-service occurrence or aggravation of a disease or injury; and, medical evidence of a nexus between an in-service disease or injury and the current disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999); Pond v. West, 12 Vet. App. 341, 346 (1999).

The Veteran asserts that that his granuloma annulare is a result of his military service; specifically, from his work as an assistant to a forensic pathologist when he conducted post-mortem examinations on soldiers killed in the Persian Gulf area.

The Board notes that VA may pay compensation to a Veteran who served on active duty in the Armed Services in the Southwest Asia Theater of Operations during the Persian Gulf War with a qualifying chronic disability.  38 U.S.C.A. §§ 1117, 1118; 38 C.F.R. § 3.317(a)(1).  

In this case, the record does not show, and the Veteran does not assert, that he served in Southwest Asia during the Persian Gulf War.  The Veteran asserts that his duty in the morgue at Landstuhl Army Medical Center exposed him to harmful toxins from the Persian Gulf area and that he should be afforded the same "presumptions" as any service member who was physically present in Southwest Asia.

However, 38 C.F.R. § 3.317 specifically defines a "Persian Gulf Veteran" as a Veteran who served on active duty in the Armed Services in the Southwest Asia Theater of Operations during the Persian Gulf War.  See 38 U.S.C.A. § 1117(f).  By the plain meaning of the regulation, this Veteran is not a member of the class.

For these reason, the Board finds that 38 C.F.R. § 3.317 does not apply to this Veteran's claims.  The Board will accordingly proceed with consideration of service connection on a direct basis.

The Veteran's service treatment records consist of an April 1991 Report of Medical History for the Veteran's redeployment.  The Veteran stated that he was in excellent health and had no skin problems.

At a March 1997 VA examination, the Veteran was noted to have been a forensic physician's assistant for 39 years.  The VA examiner stated that he had 2 to 3 small red areas on his hands and wrists; however, they were too small and not diagnosable.  

The Veteran had a VA examination in December 1997 and stated that his skin condition began in 1991 as a rash on his groin, chest and hands.  The VA examiner noted that the Veteran did not have a rash on his chest, but did have one on his groin and hands.  He diagnosed the Veteran with granuloma annulare.

At a March 2008 VA examination, the Veteran stated that his skin condition had been ongoing since 1990.  On examination, he had an erythematous rash that was in a semicircular pattern of the dorsum of the left middle finger.

The VA examiner diagnosed the Veteran with granuloma annulare and stated that granuloma annulare was a rash of unknown etiology and, as such, he could not find information in the claims file that would provided a nexus between the Veteran's current problems and events in service.  In addition, the VA examiner offered a December 2008 addendum and said that the claims file had been reviewed and that his opinion remained the same.

In June 2009, the Board requested an opinion by a VHA medical specialist that was rendered in July 2009.  The VA medical specialist stated that the Veteran reported a history of having skin rashes over his hands, chest and groin area that dated back to 1991; however, the diagnosis and treatment was unknown and the rashes on the chest and groin area had resolved completely.  

The Veteran was noted to have been diagnosed with granuloma annulare in November 1997 and treated with topical steroid preparation for skin rashes on his hands with no obvious therapeutic response.

The VA medical specialist also mentioned that granuloma annulare was a chronic skin disorder of unknown etiology and could last several years and that 40 percent of patients with granuloma annulare had a history of spontaneous involution.

Granuloma annulare was noted to be associated with diabetes, HIV infection and other diseases.  It had also been reported that granuloma annulare could follow insect bites, sun exposure, tuberculin skin tests, ingestion of medications including allopurinol, anti-TNF agents, pegylated interferon alpha and amlodipine, trauma and viral infection, which included hepatitis B, hepatitis C, Borrelia, HIV, and Epstein-Barr virus infections. Granuloma annulare was also reported to occur in identical twins suggesting hereditary disposition.  

The VA medical specialist noted that the Veteran did not have a prior record of hepatitis infection, Borrelia infection, HIV infection or EBV infection.  He also did not have a prior record of using medication such as allopurinol, alpha interferon or anti-TNF agents or being diabetic.  This was noted to suggest that his granuloma annulare was "least likely related to medication, infection or diabetes."  
      
The VA medical specialist concluded that, from all possible history, information, and the claims file, the Veteran's granuloma annulare was "least likely related to his service."

The Board notes that, on appeal to the Court, the medical opinion was deemed to be confusing in stating that the Veteran's skin disorder was "least likely related to his service" and "least likely related to medication, infection, or diabetes."  Moreover, the VA medical specialist also was noted not to have provided a rationale or specific response to the questioned that had been posed.  
      
In January 2011, the VHA medical specialist was requested to provide an addendum that clarified the etiology of the skin condition (i.e., "whether it was at least as likely as not that the granuloma annulare was the result of exposure of hazardous material in performing post-mortem examinations on soldiers killed in the Persian Gulf or any other incident during active service").  

In May 2011, the medical specialist, in essence, stated that there was no evidence in the literature to suggest such an association with or any possible causative link to service.  He again noted that the Granuloma annulare was not an uncommon condition diagnosed in typical non-military based dermatology clinics.  

He further stated that "[t]his benign, self-resolving condition [was] idiopathic but ha[d] been associate[ed] with viral infections and medications."  He referred to one large study of skin disease in a deployed dermatology clinic in Iraq where 22 of the 2,696 deployed service men and women who presented to the clinic had granuloma annulare.  Journal of Drugs in Dermatology 2010, March, pp. 210-214 (citing to Henning J. Scott, Firoz Bahar F. Combat Dermatology: the prevalence of skin disease in a deployed dermatology clinic in Iraq.).  

The overall prevalence could not be calculated without knowing the total number of deployed service men and women.  Regardless, a comparison with the prevalence of granuloma annulare in non-deployed service men and women could not be done because that information was not known.  

In any event, this study would have no applicability to the Veteran's case because he did not serve in Iraq or identify any specific exposure in connection with his period of active service that could be linked to the claim granuloma annulare.  

The Veteran asserts that the specialist provided a non-opinion.  The Board disagrees and finds that both opinions clearly found that the Veteran's granuloma annulare was not at least as likely as not due to the exposure to hazardous materials in connection with his duties in performing post-mortem examinations and based on the supporting rationale that the condition was idiopathic in nature and was not shown in the medical literature to be linked to any exposure of the type claimed by the Veteran, specific either to his duties or his location while deployed his period of active service.  

As the Veteran is not shown to have served in the Persian Gulf, he is not deemed to have had the exquisite service to be extended the same presumptions as an actual "Persian Gulf Veteran."

The specialist reviewed the claims file and the Veteran's prior medical history before rendering his opinion.  Ardison v. Brown, 6 Vet.App. 405, 407 (1994) (quoting Green v. Derwinski, 1 Vet.App. 121, 123, (1991)) (finding a medical opinion adequate when it is based upon consideration of the Veteran's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's "evaluation of claimed disability will be a fully informed one.").

The Veteran referenced a PubMed article that showed an association between chemicals from Kodak DryView laser imaging film and granuloma annulare.  (See also June 2011 Appellant-Attorney's Response).  He, essentially, relies on the PubMed article for the proposition that granuloma had been associated with chemical exposure.  (See June 2011 Medical Opinion Response).  

However, based on a careful review of the abstract, the study is found to have pertained to FAZ (an exhaust product of Kodak DryView laser image film).  Moreover, the study appeared to only pertain to one person (Veteran only submitted an abstract not the entire article).  The Board finds this study unpersuasive and not probative given its limited nature (i.e., Kodak DryView laser image film) and sample size.  

Even assuming that this statement does provide evidence of a nexus between granuloma annulare and chemicals in general, it does not provide evidence of a nexus between the claimed granuloma annulare and any identified chemical exposure in service.  See Mattern v. West, 12 Vet.App. 222, 228 ( 1999) 
( "Generally, an attempt to establish a medical nexus to a disease or injury solely by generic information in a medical journal or treatise "is too general and inconclusive."  " (quoting Sacks v. West, 11 Vet.App. 314, 317 (1998))) (Emphasis added).  

Moreover, such general medical literature is even less probative where, as here, there is a medical opinion in the record finding that there was no nexus between the claimant's current disability and any in-service injury and offering an alternative explanation for the current disability based on facts specific to the claim.  Cf. id. at 228 (explaining that medical treatise evidence "can provide important support when combined with an opinion of a medical professional") (emphasis added).  Here, there is no evidence that the Veteran was exposed to FMZ in service.

The Board notes that the United States Court of Appeals for the Federal Circuit (Federal Circuit) has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

However, on this record, the Veteran's lay assertions are not found to be credible in identifying and describing his symptoms and dating their onset to his period of active service in that they are not consistent with other earlier and more probative statements made contemporaneously with the period of service.  Specifically, the Veteran denied having a skin condition during his period of active service.  

Although the Veteran may have medical training and may meet the requirement of section 3.159(a)(1) as one competent to provide diagnoses, statements, or opinions, the Board finds his statements to have limited or no probative worth when compared to the opinions provided by the impartial medical specialists, who would have more extensive medical expertise in the field of dermatology.  Cox v. Nicholson, 20 Vet. App. 563, 568-70 (2007).  

The Board notes that the findings of a physician are medical conclusions that the Board cannot ignore or disregard.  Willis v. Derwinski, 1 Vet. App. 66 (1991).  However, the Board is free to assess medical evidence and is not obligated to accept a physician's opinion.  Wilson v. Derwinski, 2 Vet. App 614 (1992).

Moreover, there is no medical evidence in the claims file to support the Veteran's assertions that his skin condition is due to conducting post-mortem examinations on deceased soldiers killed during the Persian Gulf War.  

After a careful review of the Veteran's testimony and his claims file, the Board finds that his granuloma annulare is not a result of his active service; nor can he afforded any presumption based on his service since he is not a "Persian Gulf Veteran" under 38 U.S.C.A. § 1117(f).  Therefore, service connection must be denied.

In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).



ORDER

Service connection for granuloma annulare to included as due to a claimed undiagnosed illness is denied.



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals  

Department of Veterans Affairs


